Title: From James Madison to James Monroe, 21 October 1817
From: Madison, James
To: Monroe, James


Dear SirMontpellier Ocr. 21. 1817
Your favor of the 18th. was handed to me by your servant, at a moment & place which did not permit me to acknowlege it by him. We regretted very much the circumstances which deprived us of the expected pleasure of seeing you all on your way to Washington.
I inclose the copy of your letter to Gen: Jackson. Your reasonings on the singular step taken by him can scarcely fail to convince him of his error. The tenderness with which it is treated is equally calculated to prevail over the feelings which he mingled with it.
When you happen to be at Loudon, where I understood Mr. Jones’s papers remain, will you advert to the letters from me to him, and give me the promised opportunity of seeing whether they contain any political facts of the period worth recollecting? They were written for the most part during my attendance in the old Congress; and as he was also a member during a part of the time, it is not improbable that the correspondence may have embraced incidents not found in the public annals. The letters to your Uncle from Gen Washington relating to the eruption in the army, will fall within your research.
I hear much complaint that the Lawler wheat sown in the latter part of Aug. & beginning of Sepr. is under a rapid depredation of the Insect. It has not yet appeared in my own field sown with it the last week or ten days in Sepr. I hope the large experiment you are making will not disappoint you.
Mrs. M. offers her best regards to Mrs. Monroe & Mrs. Hay. Be so good as to present me respectfully to them and to be assured of my great respect & cordial esteem
James Madison
